Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 14/408,918, filed 1/15/2015.
Claims 1-16 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2014 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 7s being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 48, 53-55 and 57, line 1, “any one of claims 1” renders the metes and bounds of the claim unclear as to what the claims depend from.  By changing the phrase to “according to claim 1” the rejections would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Texcier(U.S. Pat. Appl. Publ. 2010/0294888; cited on IDS filed 10/26/2021). 
	Texcier discloses a composite door(1, see para. [0053] and Figs. 1-6), comprising:
a composite frame (4 and 5), comprising a first rail (see left rail 4 in the middle of the door connected to 5 in Fig. 1), a second rail (see right rail 4 in the middle of the door connected to 5 in Fig. 1), and crossbeams (3), joining the first rail and the second rail (Fig. 1);
	a first composite side beam (see rail 4 on the left side of the door in Fig. 1);
a second composite side beam (see rail 4 on the right side of the door in Fig. 1); a composite skin (2), connected to each of the crossbeams of the composite frame (see figs. 1-6}, to the first composite side beam (fig. 5}, and to the second composite side beam (fig. 1);
first composite edge fittings (Fig. 5: see regions 10c of 3 on the left side of the door), each connected to a corresponding one of the crossbeams of the composite frame (see Figs. 3-4), to the first composite side beam (see 4 in Fig. 5 connected to 10c), and to the composite skin (see lower flange of 10c in Fig. 5); and 
second composite edge fittings (Fig. 5: see regions 10c of 3 on the right side of the door, which is implicitly disclosed with Fig. 1), each connected to a corresponding one of the crossbeams of the composite frame (see Figs. 3-4}, to the second composite side beam (see 4 in Fig. 5 connected to 10c), and to the composite skin (see lower flange of 10c in Fig. 5 connected to panel 2).
Regarding claim 2, Texcier discloses the composite door of claim 1, wherein the first side beam is connected to the first rail and the second side beam is connected to the second rail(see 5 connecting side beams and rails in Fig. 1).
	Regarding claim 5, Texcier discloses the composite door according to claim 1, wherein the crossbeams of the composite frame comprise major portions, non-parallel to the first rail and to the second rail and extending to the composite skin(see Figs. 2-6).
Regarding claim 6, Texcier discloses the composite door according to claim 5, wherein the major portions of the crossbeams extend between the composite skin and each of the first rail and the second rail(see Figs. 2-6).
Regarding claim 7, Texcier discloses the composite door according to claim 5, wherein: the crossbeams of the composite frame further comprise skin-support portions, each extending from and non-parallel to a corresponding one of the major portions of the crossbeams; and each of the skin-support portions of the crossbeams is connected to the composite skin(see Figs. 2-6).
Regarding claim 8, Texcier discloses the composite door according to claim 7, wherein each of the skin-support portions of the crossbeams extends from a corresponding one of the major portionsof the crossbeams along the composite skin(see Figs. 2-6).
Regarding claim 9, Texcier discloses the composite door according to claim 7, wherein: the skin-support portions of the crossbeams comprise first skin-support portions and second skin-support portions; each of the first skin-support portions of the crossbeams extends from a corresponding one of the major portions of the crossbeams in a first direction along the composite skin; and each of the second skin-support portions) of the crossbeams extends from a corresponding one of the major portions of the crossbeams in a second direction along the composite skin, opposite of the first direction(see Figs. 2-6).
Regarding claim 10, Texcier discloses the composite door according to claim 1, wherein each of the first rail and the second rail is parallel to the composite skin(see rails 4 in Fig. 1).
Regarding claims 53 and 54, Texcier discloses the composite door according to claim 1, wherein: the skin is curved(see Fig. 1); and each of the first composite side beam and the second composite side beam are geometrically complementary with the composite skin(the skin and beams are curved and uniformly separated as shown in Fig. 1 and considered to meet the claim limitation, also the beams and skin are connected and also considered to be geometrically complementary due to this connection), and each of the crossbeams of the composite frame is geometrically complementary with the composite skin(the cross beams and skin are connected and are therefore considered to be geometrically complementary due to this connection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Texcier.
Texcier discloses the composite door according to claim 1, wherein the skin is connected to the beams, but lacks the specific use of a fastener or adhesive to connect the skin to the beams.
Applicant’s disclosure lends no criticality to the specific manner in which the skin is connected to the beams(see paras. [0018], [0081], [0094], and [0098]).
Therefore, the specific use of a fastener or adhesive would be well within the purview of a skilled artisan to have chosen given the intended use of the door and the specific design requirement thereof.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 48-52 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the composite door having a composite frame with rails and cross beams joining the rails, composite side beams, a composite skin connected to the crossbeams and side beams, and composite edge fittings connected to one of the cross beams and side beams, as well as the one of the side beams comprising a beam base and two beam side non-parallel to the base, the base connected to the fittings, a first one of the beam sides connected to one of the rails, and a second one of the beam sides connected to the skin, as in claims 3 and 4, or the fittings having a base wall, two side walls and an end wall, the side walls interconnected by the base wall and end wall, and one of the side walls connected to the frame, as in claim 48, or the edge fittings connected to the crossbeams and one of the side beams via fasteners, as in claim 56, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/